Citation Nr: 0810587	
Decision Date: 03/31/08    Archive Date: 04/09/08	

DOCKET NO.  97-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected low back 
disability. 

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a stomach disorder. 

3.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral leg and foot disorder. 

4.  Entitlement to an initial increased disability rating in 
excess of 10 percent for metatarsalgia of the right foot. 

5.  Whether a retroactive payment for an award of service 
connection for a low back disorder was correctly calculated.

The issue of whether there was clear and unmistakable error 
in a 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had about four months of active service, from 
February 18, 1980, to June 27, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Providence, Rhode Island, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
January 2004 with regard to metatarsalgia of the right foot.

For reasons which will be set below, the issue of the 
veteran's entitlement to service connection for erectile 
dysfunction is being REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran 
will be notified as further action is required.

The Board also notes that in accordance with the provisions 
of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007), this 
case has been advanced on the Board's docket for good cause 
shown.

At the hearing before the undersigned in November 2007, the 
veteran and his representative stated they were no longer 
pursuing the issue of the veteran's entitlement to an earlier 
effective date for the grant of service connection for a low 
back disability.  It was stated that issue was being 
withdrawn at that time "and may be pursued at a later date."


FINDINGS OF FACT

1.  By rating decision dated in July 1998, service connection 
for a chronic stomach disorder was denied on the basis that 
there was no evidence of a chronic stomach disorder during 
the veteran's short period of active duty for training.  The 
veteran was informed of the denial determination by 
communication dated in August 1998.  A timely appeal did not 
ensue.

2.  The reopened claim for service connection for a chronic 
stomach disorder was received in July 2001.

3.  Evidence received since the 1998 rating decision is not 
cumulative or redundant of the evidence at the time of the 
1990 decision and is directly probative of the issue.

4.  Any current stomach disorder is not related to the 
veteran's several months of active service.

5.  The evidence of record with regard to the veteran's 
metatarsalgia does not provide any indication of the presence 
of malunion or nonunion of the tarsal or metatarsal bones 
with moderately severe symptoms.

6.  There is no showing that the veteran's award of 
disability compensation benefits was incorrectly calculated 
or based on inaccurate rates of payment.


CONCLUSIONS OF LAW

1.  A July 1998 rating decision that denied entitlement to 
service connection for a chronic stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 1998 denial of 
entitlement to service connection for a chronic stomach 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for a chronic stomach 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

4.  The criteria for a disability rating in excess of 10 
percent for metatarsalgia of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Code 5279 (2007).

5.  The calculation of the award of service-connected 
disability compensation benefits was validly established.  
38 U.S.C.A. §§ 1134, 1114 (West 2002); 38 C.F.R. §§ 3.4, 
3.500 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

With regard to the claim for service connection for a chronic 
stomach disorder, in view of the favorable determination of 
the Board with regard to the question of reopening the claim, 
a review of the record shows the veteran was not provided 
with notice of specific evidence needed to reopen claims, as 
was required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the Board is reopening the claim and therefore the 
Board finds no prejudice to the veteran in the RO's failure 
to apprise the veteran of the specific evidence needed to 
reopen the claim.  A review of the record with regard to this 
issue shows that the veteran had a hearing before a decision 
review officer at the RO in May 2006.  He also had the 
opportunity to provide testimony before the undersigned 
Veterans Law Judge in November 2007.  Transcripts of the 
hearing proceedings are of record and have been reviewed.  
Further, the veteran was accorded a special stomach 
examination by VA in June 2006 and the examiner based on 
opinion, following review of the entire claims file, as to 
the etiology of any current peptic ulcer disease, the 
veteran's diagnosed stomach disorder.

With regard to the claim that the award of benefits were not 
correctly calculated, the Board fins by analogy that this 
matter is not affected by the VCAA.  Specifically, in Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
enactment of the VCAA did not affect matters on appeal when 
the question has been limited to statutory interpretation.  
See also Smith v. Gober, 14 Vet. App. 227 (2000) (holding 
that the VCAA did not affect the issue presented whether if 
at all statute allows the payment of interest on past due 
benefits).  The Board notes that the veteran was given a 
thorough discussion as to exactly how the VA calculated the 
award of benefits in a statement of the case dated in March 
2007.

With regard to the claim for an increased rating for 
metatarsalgia, a review of the record shows the case was 
remanded by the Board in January 2004 for further 
development.  Additional records were obtained and associated 
with the claims folder.  There is no indication of the 
presence of any records that have not been obtained and 
associated with the claims folder with regard to this matter.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content with regard to the increased rating 
matter.  The Board also finds that VA has complied with the 
VA's duty to assist by aiding the veteran in obtaining 
evidence and affording him the opportunity to give testimony 
at an RO hearing in May 2006 and before the undersigned 
Veterans Law Judge in November 2007.  The veteran was 
accorded a comprehensive examination of the feet by VA in 
October 2006.  The examiner reviewed the entire claims file 
and specifically discussed the degree of severity of the 
metatarsalgia.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence.

In July 1998, the RO denied service connection for a chronic 
stomach disorder.  The veteran was given notice of the rating 
decision by communication dated the following month.  He did 
not timely appeal the denial of benefits for that claimed 
disorder.  Accordingly, the RO decision with regards to a 
chronic stomach disorder became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1003.

Applicable law provides that a claim that is subject to the 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence is defined by 
regulation (see 38 C.F.R. § 3.156), which VA amended in 2001.  
The amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  In 
this case, the veteran submitted his request to reopen the 
previously denied service connection claim in July 2001.  
Accordingly, the former version of 38 C.F.R. § 3.156(a) is 
applicable.

In this regard, new and material evidence at the time of the 
receipt of the claim in July 2000 is defined as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The credibility of any new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the 1998 denial, VA has obtained medical evidence, 
including the report of a VA examination of the stomach in 
June 2006.  The Board finds the report of this examination is 
new and material as it was not previously before agency 
decision makers and it speaks to the critical facts and 
etiology of any current stomach disorder.  As such, the 
previously denied claim is reopened and will be addressed on 
the merits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.303(d).

Ulcer disease will be presumed to have been incurred in 
service if manifest to a degree of 10 percent or more within 
one year following discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 318 F.3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004).  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).

The Board has thoroughly reviewed all the evidence in the 
claims folder with regard to the claim for service connection 
for a stomach disorder.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss it's 
reasons for rejecting evidence favorable to the veteran).

A review of the service medical records reveals that the 
veteran was seen on one occasion complaining of upset stomach 
in April 1980.  He was given (UNCLEAR) viral syndrome.  
Mylanta was prescribed.  There was no further reference to 
complaints or findings indicative of the presence of a 
stomach disorder during the remainder of his several months 
of active duty for training.

The veteran was accorded a special stomach, duodenum, and 
peritoneal adhesions examination by VA in June 2006.  The 
claims file was reviewed by the examiner.  The examiner 
stated that a review of the records show the veteran was seen 
at a VA medical facility in March 1998 where he reported 
having undergone an endoscopic procedure in 1983.  He stated 
that an ulcer was found at that time.  Addition was made that 
prior to 1994, the veteran had been drinking alcohol heavily.  
(TYPED AS DICTATED).  The veteran had recently been seen in 
June 2004 by a physician for complaints of increased 
epigastric discomfort.  Reference was made to testing in 1998 
showing patchy antrum with a positive COO test.  The examiner 
stated that based on review of the claims file, as well as 
discussion with the veteran, it was quite clear that he had a 
history of epigastric discomfort secondary to 
gastroesophageal reflux disease.  The examiner stated that 
since the veteran did not have any symptoms at the time of 
enlistment physical and he presented to the clinic on a one-
time basis only during his several months in service with 
complaints which apparently resolved with Mylanta because a 
follow-up visit did not make any mention of continuation of 
symptoms, it was the examiner's opinion that "it is less 
likely than not that his present history of peptic ulcer 
disease is related to the episode in 1980 of stomach upset."

In an addendum the following day in June 2006, the examiner 
stated that "based on the C-file records presented to me and 
no other findings and complaints related to stomach upset or 
treatment, it is my opinion that the acid dyspepsia that he 
[the veteran] presented with in 1980, is less likely than not 
related to his present diagnosis of peptic ulcer disease."

The Board is aware of the veteran's assertions that he has a 
stomach disorder that is attributable to his active service.  
However, he is not competent to provide such an opinion of a 
medical nature between any current medical disorder and his 
active service, as the evidence does not show that he has the 
requisite knowledge of medical principles that would allow 
him to render an opinion on a matter involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The VA examiner who examined the veteran in June 2006 had 
access to the entire evidence of record and expressed the 
opinion that there was no causal connection between any 
current stomach disorder and the veteran's active service.  
There was no medical opinion of record to the contrary.  
Accordingly, the Board finds the evidence is against the 
claim for service connection for a chronic stomach disorder.

Increased Rating for Metatarsalgia.

Disability ratings are determined by an application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings are based on the 
average impairment of earning capacity and individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service 
connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim.  A practice known as a "staged 
rating."

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
the circulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the rating schedule is recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to heel injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the period currently at issue, the veteran's 
metatarsalgia has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Under that 
code, a maximum 10 percent rating is for assignment for 
metatarsalgia, whether unilateral or bilateral.  In the 
alternative, a service-connected foot disorder may be 
considered under alternative codes.  Code 5284, for example, 
provides for a 10 percent rating when there are injuries to 
the foot which are moderate in degree.  A 20 percent rating 
is assigned when the foot injuries are moderately severe in 
degree, while a 30 percent rating is assigned when the foot 
injuries are severe in degree.

Also, in the alternative, Code 5283 provides a 10 percent 
rating when there is malunion of or nonunion of tarsal or 
metatarsal bones that are moderate in degree.  A 20 percent 
rating is for assignment when the tarsal or metatarsal bones 
have malunion or nonunion, moderately severe in degree.  The 
maximum 30 percent rating is assigned when there are tarsal, 
or metatarsal bones, malunion of, or nonunion of, that are 
severe in degree.  38 C.F.R. § 4.71a, Code 5283. 

Other codes for higher ratings when there is acquired 
flatfoot or acquired claw foot (pes cavus).  However, this 
has not been shown in the veteran's case.

The medical evidence for the rating period does not show that 
the metatarsalgia is productive of a disability picture that 
would warrant a higher rating than the 10 percent currently 
in effect.  While pain is a critical factor, the Board notes 
that at the time of evaluation in April 2006, it is noted 
that despite the fact the veteran had high pain scores, 
observed absence of pain behavior was noted on functional 
activities.  The examiners specifically stated that the 
veteran's "observed movements were fluid."

The medical evidence of record includes a VA X-ray study of 
the right foot in March 2000.  Only very minimal bony 
spurring was seen in the posterior aspect of the calcaneus.  
The bones of the foot were otherwise unremarkable.

At the time of a foot examination of the veteran in October 
2006, notation was made that an examination of March 2002 had 
been reviewed.  It was stated the veteran had never been 
hospitalized for a foot disorder and had never undergone any 
surgery.  He also had not ever undergone any cast 
immobilization.  The veteran stated that following his 
several months of active service he worked in several fields, 
including auto mechanic repair.  He indicated the last time 
he saw a podiatrist for foot problems was in 2004.  
Currently, he indicated that he walked 1 miles twice a week.  
He stated that he had to walk a lot and work also.  He was 
observed to walk briskly in the hallway without any assistive 
device.  His gait and posture were described as normal.  He 
was also able to dress and undress without difficulty.  He 
also got onto the examination table without any difficulty.  
He was able to walk on heels and toes and fully squat.  On 
examination of the feet, it was stated that he had bilateral 
flatfoot.  Examination of the right foot showed no hind foot 
valgus deformity.  There was no tightening or tenderness of 
the Achillis.  There was no misalignment, hammertoe, or 
hallux valgus deformity present.  There was no pain on 
manipulation and there were no calluses in the plantar 
aspect.  Mild tenderness in the metatarsal head was noted.  
It was stated the veteran had not received any orthotic 
devices.  He was not receiving any specific treatment for his 
feet complaints. 

The diagnosis was bilateral metatarsalgia with no clinical 
evidence of arthritis of the foot.  The examiner stated there 
was limitation on prolonged standing, walking, running, or 
jogging due to discomfort in the feet resulting from the 
metatarsalgia.  The examiner stated, however, that there was 
no evidence of additional limitation due to pain, weakness, 
fatigue, lack of endurance as a repetitive motion, 
incoordination, or flare up.  The veteran did not require 
ambulatory aids and there was no evidence of uneven wear of 
his shoes.  Also, there was no evidence of adverse impact on 
activities of daily living, personal grooming, hygiene, 
transportation, or in his current occupation.  There was no 
evidence of any further aggravation or increased severity of 
the service-connected metatarsalgia.

With regard to the notation of new evidence of impact on 
activities of daily living or current occupation, the Board 
believes this satisfies the VCAA requirements set forth in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  While the claimant, under that case, must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relative 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, the severity and duration, and their effect upon 
employment in daily life.  The veteran has not been informed 
of the types of evidence that he could submit demonstrating a 
worsening or increase in severity of the disability and it's 
impact on his employment and daily life.  However, this has 
been addressed in the report of the 2006 examination.  
Further, the veteran has already had two hearings with regard 
to the issue at hand and he is represented by the Disabled 
American Veterans, a service organization that is well aware 
of the pertinent laws and regulations and the ways in which a 
claimant can ask for higher disability ratings. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified, the burden 
shifts to VA to demonstrate that the RO was not prejudicial 
to the veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely proclaimed benefits systems. 

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Due to this, VA must 
show that the purpose of the notice is not frustrated, such s 
by demonstrating actual knowledge on the part of the claimant 
and that a reasonable person could be expected to understand 
from the notice what was needed.  As noted, in this case, the 
veteran's representative organization, as the leading 
organization in representing veterans before the Board and it 
is expected that the representative would make the veteran 
aware as to exactly what was necessary to substantiate his 
claim.  With the two hearings already held, it is anticipated 
that the veteran has actual knowledge of what is necessary to 
substantiate his claim.  Accordingly, the Board finds that 
the notice error did not affect the essential fairness of the 
adjudication.

As noted above, at the time of the 2006 examination, there 
was no clinical evidence of arthritis in the foot.  
Additionally, there was no evidence of any functional 
restriction resulting from the metatarsalgia.  Additionally, 
the veteran was receiving no treatment, did not require 
ambulatory aids, and gave no evidence of uneven wear of his 
shoes.  It was stated there was no evidence of adverse impact 
on his activities of daily living.  In view of the foregoing, 
a preponderance of the evidence is against the claim as the 
Board concludes that a rating higher than 10 percent for the 
veteran's metatarsalgia is not in order.

Whether the Retroactive Payment for Service-Connected Low 
Back Pain was Calculated Correctly.

The rates of disability compensation payable to a veteran are 
established by law.  See 38 U.S.C.A. § 1114.  These rates are 
periodically adjusted by Congress, usually on an annual 
basis.

During the period between the effective date of an award or 
increased award is provided under 38 U.S.C.A. § 5110, or 
other provision of law, and the commencement of the period of 
payment based on such award, an individual entitled to 
receive monetary benefits shall be deemed to be in receipt of 
such benefits for the purpose of all laws administered by the 
Secretary.  38 U.S.C.A. § 5111.

A review of the record reveals that the veteran has been in 
receipt of disability compensation for metatarsalgia of the 
right foot.  It has been rated as 10 percent disabling since 
August 1, 1996.  By rating decision dated in July 2004, 
service connection for a low back disorder secondary to the 
right foot, was established.  A 10 percent rating was 
assigned, effective March 8, 2001.  The combined disability 
rating of 20 percent was assigned, effective March 8, 2001.  
The veteran was provided with a chart showing what he was 
paid and what he was due as a result of that action.  
Thereafter, as a result of a decision review officer 
decision, an earlier effective date for his service-connected 
low back disorder, was granted, with an effective date of 
September 22, 1999.  Accordingly, the 20 percent rating 
became effective September 22, 1999.  The veteran was 
provided with another chart showing what he was previously 
paid for that period and what he was currently due.  The 
payments began the first day of the month following the 
effective date.  Payments are made the beginning of each 
month for the prior month.  There was no indication from a 
review of the file that the rates of pay used in calculating 
the veteran's benefits were incorrect, and the Board is not 
persuaded by the veteran's vague contentions that the amount 
received for his service-connected impairment has been 
improperly calculated.  A review of the audit reveals no 
mathematical errors. 


ORDER

Service connection for a chronic stomach disorder is denied.

A disability rating in excess of 10 percent for metatarsalgia 
of the right foot is denied.

The retroactive payment of disability compensation benefits 
for service-connected low back disability was calculated 
correctly.


REMAND

With regard to the claims for service connection for erectile 
dysfunction secondary to service-connected low back 
disability and for bilateral leg and foot disabilities, 
additional action is necessary before the Board decides these 
claims.

The evidence of record includes a statement from a foot 
doctor, Dr. Lloyd T. Bowser, Jr., to the effect that there is 
a "direct correlation between foot problems and back 
problems."  There was a direct correlation between excessive 
pronation in ankle, knee, hip and back problems."  Also, the 
veteran has been examined for erectile dysfunction, but the 
examiner did not provide an opinion as to the possible 
etiology of his erectile dysfunction.  As such, the Board 
finds that the claims must be REMANDED for additional 
development of the record pursuant to 38 C.F.R. 
§ 3.159(c)(4).  Also, see McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and obtain 
releases for all treatment for erectile 
dysfunction problems and bilateral lower 
extremity foot problems since the last 
records were associated with the claims 
folder in nearly 2007.  Obtain all 
treatment records available.  If records 
could not be obtained, make proper 
annotation to the claims folder.

2.  Thereafter, schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of current 
disability involving the lower 
extremities, including the feet.  The 
examiner should be provided with the 
claims folder and be instructed to review 
all pertinent records.  The examiner 
should then state, whether it is at least 
as likely as not that any current 
disability involving the lower 
extremities, including the feet, became 
during service or as a consequence of 
some event during service.  A detailed 
rationale, with specific reference to the 
record, for any opinion expressed should 
be provided.

3.  Arrange for the veteran to undergo a 
VA genitourinary examination in support 
of his claim for service connection for 
erectile dysfunction.  The claims folder 
should be reviewed by the examiner and 
notation of this should be made in the 
claims file.  Following a thorough 
evaluation, during which all indicated 
tests should be performed, the examiner 
should identify and describe whether or 
not the veteran has erectile dysfunction.  
If so, the examiner should state whether 
it is at least as likely as not that any 
erectile dysfunction is attributable to 
the veteran's active service, to include 
his service-connected low back 
disability.  A complete rationale should 
be provided for any opinion expressed.  

4.  Thereafter, VA should readjudicate 
the claims being remanded.  For all 
denied claims, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Subsequent to current appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted of the claims being 
remanded.  No action is required of the veteran until he 
receives further notice.  The veteran is apprised of the need 
to report for any scheduled examination, because failure to 
do so without good cause could result in denial of his claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


